DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 2-8,10-21, and 27-30 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al(USPGPUB 2013/0273875) in view of Corsberg(USPat. 4,812,819) AND Schmurr(USPGPUB 2002/0171544).
  -- In considering claim 2, the claimed subject matter that is met by 
	1) receiving, by a computing device, sensor data that is associated with a first sensor and that indicates an alarm a condition at a premises is met by the alarm panel(210) which includes a controller(212), and receives input from sensors, detectors or other devices in the alarm system(see: Martin, sec[0058]);
	2) causing, a first type of alarm to be output at the premises, wherein the first type of alarm is associated with a first urgency level is met by the controller(212) of alarm panel(210) analyzing signals received from the sensors(220,222) to determine whether an alarm event has occurred, and comparing the received signal to a set of criteria to determine whether the alarm event has occurred, such as, receiving a second sensor signal(see: Martin, sec[0073]); 
	3) receiving, from a device located at the premises, additional sensor data that indicates a changed condition at the premises is met by the controller(212) of alarm panel(210) analyzing signals received from the sensors(220,222) to determine whether an alarm event has occurred, and comparing the received signal to a set of criteria to determine whether the alarm event has occurred, such as receiving a second sensor signal(see: Martin, sec[0073]).
	- Martin does not teach: 
	1) causing, based on the additional sensor data, a second type of alarm to be output at the premises, wherein the second type of alarm is different from the first type of alarm and is associated with a second urgency level higher than the first urgency level;
	2) based on the condition being a trigger for an alarm;
	3) after receiving the sensor data.

	Since the use of alarms with first and second urgency levels, as well as different types of alarms is well known, as taught by Corsberg, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alarm prioritizing alerts of Corsberg, including first and second urgency levels, into the system of Martin, since this would have further enhanced the effectiveness of the system of Martin, by ensuring that alerts of higher importance would have been readily recognized.
	Use of alarm systems which teach “based on the condition being a trigger for an alarm” and “after receiving the sensor data” in a building alarm system is well known.  In related art, Schmurr teaches a hazard alarm for a premises, wherein first and second signal types are utilized to 
	Since the use of alarms based on conditions being a trigger for an alarm, and after receiving the sensor data is well known, as taught by Schmurr, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first and second type of sensors and alarms based on the data from the respective first and second type sensors of Schmurr, into the system of Martin in view of Corsberg, since this would have enhanced the system by providing distinct notification of alarms escalating of indication of different data being detected, which would be beneficial to users of the system, by enhancing their awareness of a potentially escalating or different type of danger being detected by the sensors of the system.  
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first sensor comprises a fire sensor, and wherein the additional sensor data is associated with a second sensor comprising at least one of a temperature sensor or an air quality sensor is met by the alarm data indicating type of alarm event, including fire alarm(see: Martin, sec[0220]), as well as the sensors included in the system including temperature sensors(see: Martin, sec[0023]), along with smoke and carbon monoxide sensors(which would have constituted air quality sensors).  It would have readily been a matter of design choice, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the fire alarm as the first sensor, and any of the other sensors as the second sensor, as desired by one of ordinary skill, since any of the sensors or detectors would have been readily interchangeable as primary or secondary sensors.
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:	
	1) sending, to the device located at the premises, a request for the additional sensor data is met by the two-way voice communication session between a central monitoring station, and individuals proximate to the event at the premises, wherein the operator is allowed to listen to the event through a speaker, and communicate information such as questions or other requests for additional information, which allow the operator to determine real events or false alarms(see: Martin, sec[0028]).
-- Claim 5 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the device located at the premises comprises a gateway, and wherein the additional sensor data is received via the gateway is met by the device at the premises being an alarm panel(210) which functions as a gateway, and receives data from various sensors(220,222) so as to forward the data to monitoring system(230), alarm server(240), and network(205), via the alarm panel(201)(see: Martin, secs[0056-0057]).
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, as well as: 	
	1) the second type of alarm associated with the second urgency level differs from the first type of alarm associated with the first urgency level in intensity is met by the second type of alarm of Corsberg, being of higher intensity, based on the special high level alarm message that is sent to the plant alarm messages Window(28)(see: Corsberg, column 10, lines 28-46).
  -- Claim 7 recites subject matter that is met as discussed in claim 2 above, as well as:
1) the additional sensor data further indicates, after a communication between the computing device and the device located at the premises is disrupted, a verification of the condition being the trigger for the alarm is met by the wireless data channel transmitting alarm data over the wireless data channel by providing increased reliability, when voice communications are unable to be established(see: Martin, sec[0025]).
  -- Claim 8 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the additional sensor data further indicates an escalation of the condition at the premises is met by the information communicated via the speaker including information such as an intruder being still present, or individuals being injured and needing medical attention, which are indicative of escalated alarm conditions(see: sec[0028]).
  -- Claim 10 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the additional sensor data is received via a wireless connection to the device located at the premises is met by the 
  -- Claim 11 recites subject matter that substantially corresponds to the subject matter recited in claim 2, and therefore, is met for the reasons as discussed in the rejection of claim 2 above. 
  -- Claim 12 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the computing device comprises a first sensor at the first location, and wherein the first sensor data is associated with the first sensor is met by the alarm panel(210) including a microphone(218), which constitutes a sensor that provides data to the alarm panel(210)(see: sec[0058]).
  -- Claim 13 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the first sensor data and the second sensor data are sent to a second location different from the first location is met by the controller(212) of the alarm panel(210), receiving input from sensors and detectors, and thereby sending the data from the sensors to a monitoring system(230) or server(230)(see: Martin, sec[0059]).
-- Claim 15 recites subject matter that is met as discussed in claim 11 above, as well as: 
	1) the second type of alarm associated with the second urgency level differs from the first type of alarm associated with the first urgency level by one or more of a scope, a duration, or an intensity is met by the second type of alarm of Corsberg, being of higher intensity, based on the special high level alarm message that is sent to the plant alarm messages Window(28)(see: Corsberg, column 10, lines 28-46)
 -- Claim 16 recites subject matter that is met as discussed in claim 11 above, as well as: 
	1) the first sensor data is from a first sensor, and the second sensor data is from a second sensor different from the first sensor is met by the various sensors and detectors which provide data input to the alarm panel(210), and wherein any of the various sensors would have readily constituted respective, first and second sensors, providing respective first and second sensor data to the alarm panel(210).
  -- Claim 17 recites substantially the same subject matter as that of claim 2, and therefore, is met for the reasons as discussed in the rejection of claim 2 above.
-- Claim 18 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the computing device is located at a second location that is remote from the first location is met by the alarm panel(210) being located remotely from the speaker that outputs the alarm signal, which outputting an audible alarm sound to the speaker, based on detected alarm events(see: sec[0060]).
  -- Claim 19 depends from claim 17, and recites substantially the same subject matter as that of claim 6.  Therefore, Claim 19 is met for the reasons as discussed in the rejection of claims 6 and 17 above.
  -- Claim 20 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the first type of alarm is associated with a building-based alarm and the second type of alarm is associated with a non- building-based alarm is met by the first alarm being an output by the speaker at a location on which the sensor detects an event(see: Martin, sec[0060]), and the second alarm of Corsberg being related to a non-building based alarms as seen in figure 10A.
  -- Claim 21 recites subject matter that is met as discussed in claim 17 above, as well as:
1) the second sensor data further indicates, after a communication between the computing device and the first location is disrupted, the alarm condition at the first location is met by the wireless data channel transmitting alarm data over the wireless data channel by providing increased reliability, when voice communications are unable to be established(see: Martin, sec[0025]).
  -- Claim 27 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first type of alarm comprises one of an audio alert, a siren, a message, actuation of a device, actuation of a door lock, actuation of a fire extinguisher, execution of an operation, or an alert to a service agency is met by the speaker(216) receiving an electrical signal from the controller(212) to produce an audible output, in response to detecting an alarm event(see: Martin, sec[0060]);
	2) the second type of alarm comprises a different one of the audio alert, the siren, the message, the actuation of the device, the actuation of the door lock, the actuation of the fire extinguisher, the execution of the operation, or the alert to the service agency is met by the second type of alarm of Corsberg, being of higher intensity, based on the special high level alarm message that is sent 
  -- Claims 28,29, and 30 recite subject matter that is met as discussed in claim 2 above, as well as:
	1) the changed condition comprises a change relative to the condition at the premises at a time the sensor data is received by the computing device; the changed condition comprises a change relative to the alarm condition at the first location at a time the first sensor data is sent; the changed condition comprises a change relative to the alarm condition at the first location at a time the first sensor data is received is met by the inclusion of the multiple hazard alarms sensors of Schmurr, which when combined with the systems of Martin in view of Corsberg as discussed in claim 2 above, would detect changes relative to conditions at the time the sensor data would have been received(see: Schmurr, sec[0024,0029]).
Claims 9,14, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al(Martin) in view of Corsberg as applied to claim 2 above, and further in view of Examiner’s statement of Official Notice.
  -- Claim 9 recites subject matter that is met as discussed in claim 2 above, as well as:  
	1) the first type of alarm associated with the first urgency level comprises a first duration and the second type of alarm associated with the second urgency level comprises a second duration greater than the first duration.
	Although Martin does not specifically teach first and second type of alarms, having respective first and second urgency levels comprising first and second durations, Martin does teach that configurable durations of time may be implemented in the system, such that the alarm system may wait a predetermined amount of time before placing calls to the monitoring station so as to indicate alarm conditions(see: Martin, sec[0030]).  This implies that Martin is interested in discerning alarm data, for the purpose of ensuring that false alarms are mitigated in the system.
	The examiner takes Official Notice, that in the alarm art, use of alarms having different durations, so as to denote urgency level is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate alarm durations into the alarms of Martin, for the purpose of denoting alarm urgency level, and as well, to apply different durations of          
-- Claim 14 and claim 25 recite subject matter that is met as discussed in claim 11 above, as well as:
	1) the first sensor data indicates a presence at the first location and the second sensor data comprises captured video from a camera;
  	2) the sensor data comprises presence sensor data, and wherein the additional sensor data comprises at least one of a recorded video footage or facial recognition information.  
	Although not specifically taught by Martin, the examiner takes Official Notice that use of data captured from a video camera or facial recognition information, in conjunction with other presence detection data is well known.  Since Martin already teaches the detection of an intruder presence from a first sensor, as discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a camera into the system of Martin, so as to provide second sensor data including captured video and facial 
REMARKS:
 Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) First, the cited documents at least fail to disclose or suggest, “ after receiving the sensor data, receiving, from a device located at the premises, additional sensor data that indicates a changed condition at the premises”……….Instead, Martin describes a method where the system receives multiple signals all at the same time all “prior to detecting an alarm event,” and there is not disclosure or suggestion of “additional sensor data that indicates a changed condition,” as recited in claim 2.
	2) Second, the cited documents at least fail to disclose or suggest, “causing, based on the additional sensor data, a second type of alarm to be output at the premises,” as recited in claim 2……….the proposed combination of Martin and Corsberg fails to disclose or suggest “receiving 
	3) The proposed combination of documents at least fails to disclose or suggest “receiving after the sending the second sensor data, a second command to escalate an urgency level,” as recited in claim 11……….but Corsberg fails to disclose or suggest, “receiving, after the sending the second sensor data, a second command to escalate an urgency level” as recited in claim 11.”
	4) “In particular, claim 7 recites, “wherein the additional sensor data further indicates, after a communication between the computing device located at the premises is disrupted, a verification of the condition being the trigger for the alarm”……….Thus, the cited documents at least fail to disclose or suggest the features of claims 7 and 21.
	5) “Further, claim 8 recites, “wherein the additional sensor data further indicates an escalation of the condition at the premises.”……….much less “additional sensor data…indicat[ing] an escalation of the condition at the premises.”
	1-5) Applicant’s arguments based on the deficiencies of Martin in view of Corsberg have been addressed in the art rejection above, by the introduction of the reference to Schmurr, which teaches the amended 
Conclusion                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/DARYL C POPE/Primary Examiner, Art Unit 2687